FILED
                            NOT FOR PUBLICATION                             MAY 16 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WESTERN RADIO SERVICES CO., an                   No. 10-35468
Oregon Corporation; et al.,
                                                 D.C. No. 6:09-cv-00872-HO
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

UNITED STATES FOREST SERVICE,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                              Submitted May 5, 2011 **
                                 Portland, Oregon

Before: TASHIMA, BEA, and IKUTA, Circuit Judges.

       Western Radio Service Co. and Richard Oberdorfer, the company’s owner

and president (collectively “Western Radio”), appeal the district court’s grant of

summary judgment to the United States Forest Service (“Forest Service”). We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm the district court because Western Radio has not adduced evidence

sufficient to raise a triable issue of fact that it has suffered a “concrete and

particularized” and “actual and imminent” harm as required for Article III

standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (citations

omitted).

       AFFIRMED.




                                            2